Citation Nr: 9909861	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for the veteran's service-connected residuals of 
scalp wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision: (1) denied an 
increased disability rating in excess of 30 percent for 
service-connected gunshot wound, right thigh, Muscle Group 
XIII; (2) granted service connection for Post Traumatic 
Stress Disorder (PTSD) and assigned thereto a 10 percent 
disability rating, effective November 1993; (3) denied 
service connection for a thyroid condition; (4) denied 
service connection for arthritis of the right hip and right 
leg, secondary to his service-connected gunshot wound to the 
right thigh; and (5) denied an increased (compensable) 
disability rating for service-connected scalp wound, now 
claimed as a head injury.

In October 1994, the veteran filed a notice of disagreement 
on the issues of: 
(1) entitlement to service connection for a thyroid disorder, 
and (2) entitlement to an increased (compensable) disability 
evaluation for the veteran's service-connected scalp wound, 
claimed as a head injury.  In July 1995, the RO issued a 
statement of the case on these two issues.  Thereafter, the 
veteran filed a timely substantive appeal, VA Form 9.

In January 1998, the Board issued a decision that denied the 
appellant's claim of entitlement to service connection for a 
thyroid disorder.  The Board's decision also remanded the 
appellant's claim for entitlement to an increased 
(compensable) disability evaluation for service-connected 
scalp wound, claimed as a head injury, for examination of the 
veteran and medical opinions.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of scalp wound 
are manifested by: (1)
an area of discoloration, 1 centimeter across, on the dorsum 
of the scalp; and (2) an indentation, 1/2 centimeter in size, 
under the right lower lip.  Both of these scars are non-
tender, superficial and result in no more than slight 
disfigurement.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected residuals of scalp wound have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claim for an increased (compensable) disability 
rating for his service-connected residuals of scalp wound are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented a claim that 
is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background
 
The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served in 
the United States Army from May 1944 to January 1946.  The 
veteran's entrance examination, dated May 1944, noted 
essentially normal findings throughout.  A treatment report, 
dated February 1945, revealed that the veteran incurred a 
laceration wound to his scalp area in January 1945.  A March 
1945 treatment report noted that the veteran was wounded by 
enemy rifle fire to the right thigh.  In January 1946, the 
veteran's discharge examination was conducted.  The report of 
this examination noted that the veteran's skin was normal.

In March 1949, the veteran filed an application for 
compensation for disability resulting from service in the 
active military, VA Form 8-526, claiming service connection 
for a gunshot wound, right leg, and a head injury.  

In June 1949, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of a shrapnel wound to the head 
while in Belgium in January 1945.  It also noted that he 
incurred a gunshot wound to his right leg in March 1945.  
Physical examination revealed a small, well-healed scar near 
the midline in the right parietal frontal area, with no 
underlying bone defects in this area.  The report indicated 
that this area was non-tender.  Diagnoses of residuals of 
gunshot wounds to the right leg and scalp were noted.

In July 1949, the RO issued a rating decision granting 
service connection for gunshot wound, right leg, moderately 
severe, muscle group XIII, and assigned a 30 percent 
disability evaluation thereto, effective March 1949.  That 
rating decision also granted service connection for a scalp 
wound, slight, and assigned a noncompensable rating thereto, 
effective March 1949.

In June 1991, the veteran submitted a statement indicating 
that in January 1945 a 
a piece of shrapnel went through his lip and damaged his 
teeth.  He also indicated that a piece of shrapnel knocked a 
knot into his head.  

Medical treatment reports, dated January 1990 to March 1993, 
were submitted by the VA medical center in Birmingham, 
Alabama.  A review of these treatment reports revealed 
treatment for a variety of conditions, including low back 
pain, arm and hand numbness, and seizures.

In November 1993, the veteran filed his present claim 
seeking, in part, an increased (compensable) disability 
evaluation for his service-connected residuals of scalp 
wound.

In January 1994, a VA general physical examination was 
conducted.  The report of this examination noted, in 
pertinent part, superficial wounds of the mid frontal area of 
the scalp and chin. 

In March 1998, a VA examination for scars was conducted.  The 
report of this examination focused primarily on the veteran's 
service-connected right leg disorder.  The report noted, 
however, that "[t]here is no significant disfigurement from 
scarring of the right lower extremity or of the chin 
(shrapnel wounds occurred below the lower lip; these were 
sutured and he has had no problems with function or 
cosmesis)."

In July 1998, a follow-up VA examination for scars was 
performed.  The report of this examination noted that the 
veteran "had two injuries of shrapnel wounds to his scalp.  
One was on the dorsum of his head when a piece of shrapnel 
went through his helmet and injured the scalp.  In addition, 
he had a small piece of shrapnel that was hot that hit his 
lower lip area and he brushed away with his hand."  The 
report indicated that the scars have healed.  Physical 
examination revealed:

There is a 1 cm. area of discoloration.  
There is no raised area, no tenderness.  
Texture is smooth.  There is no 
ulceration or skin breakdown.  It appears 
to be right on the dorsum of the scalp.  
It does not interfere in any way with his 
function or activity.  There is no 
significant disfigurement.  With regard 
to the small puncture wound to his right 
lower lip area, it is about 1/2 cm.  
Below the lip.  Again, there is no 
sequela or significant disfigurement.  
There is a small 1/2 cm. area, but does 
not cause difficulty with shaving, 
scarring, or deformity.  These two areas 
appear stable.

Included with the examination report were photographs of the 
veteran's condition.  The report stated that "there is no 
clinical significance in either one of these" scars.

III.  Analysis

The Board is required to provide a written statement of the 
reasons or bases for its findings and conclusions on material 
issues of fact and law.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The statement must be adequate to enable a claimant 
to understand the precise basis for the Board's decision, as 
well as to facilitate review by the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (the Court).  See Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  To comply with this requirement, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 
3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  Furthermore, as the Court has pointed 
out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

The service connected residuals of scalp wound are rated as 
noncompensable (0%) under diagnostic code 7800.  That rating 
contemplates disfiguring scars of the head, face, and neck 
resulting which are slight.  A 10 percent rating contemplates 
moderately disfiguring scars.  A 30 percent rating 
contemplates severe disfigurement especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent rating, the highest rating assignable under this 
code, contemplates complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement. 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7800 (1998).  None of the criteria warranting 
a compensable rating have been shown in the present case.

The evidence is against an increased (compensable) rating for 
the veteran's service-connected residuals of scalp wound.  
The veteran's most recent VA skin examination noted two well-
healed, non-tender scars, to the veteran's dorsum area and 
right lower lip area.  The report indicated that both of 
these scars showed no significant disfigurement.  The scar on 
the dorsum of the veteran's scalp was described as an area of 
discoloration, 1 centimeter across.  The scar under the 
veteran's right lower lip was described as an indented area, 
1/2 centimeter in size, under the right lower lip.  Thus, the 
evidence of record does not show a moderately disfiguring 
scar on the head, face or neck required for a compensable 
disability rating.  Moreover, a review of the photographs of 
record does not reveal the scars to be more than slightly, if 
at all, disfiguring.

The Board has considered other diagnostic codes which rate 
scars not resulting from burns, however to obtain a 
compensable evaluation under these codes the veteran would 
have to show a superficial scar that is either poorly 
nourished with repeated ulceration, is painful or tender on 
objective demonstration, or any scar which results in a 
limitation of function of the part affected. 38 C.F.R. Part 
4, Diagnostic Codes 7803, 7804, 7805 (1998). The objective 
medical evidence does not show, nor does the veteran even 
allege, any of the criteria for a higher evaluation.  As such 
the veteran's claim for an increased rating is denied.



	(CONTINUED ON NEXT PAGE)

ORDER

A compensable disability evaluation for the veteran's 
service-connected residuals of  scalp wound is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

